Decision
On August 13,1997, the defendant was sentenced to ten (10) years in the Montana State Prison, with five (5) years suspended, to run consecutive to the sentence imposed in DC-96-110.
On February 9, 2001, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Ben Anciaux. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he did not wish to proceed at this time.
Based on the fact that Mr. Anciaux was just recently appointed to represent Mr. Brown before the Sentence Review Board, it is the unanimous decision of the Board that this hearing shall be continued to the May 2001 hearings at the Montana State Prison, thus allowing Mr. Anciaux additional time to prepare.
Chairman, Hon. Jeffrey H. Langton, Member, Hon. David Cybulski and Member, Hon. Katherine R. Curtis.